Name: Council Regulation (EEC) No 1632/91 of 13 June 1991 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 91 Official Journal of the European Communities No L 150 /23 COUNCIL REGULATION (EEC) No 1632/91 of 13 June 1991 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products Whereas provision should be made, amongst the measures favouring the enlargement of the markets for milk products referred to in Article 4 of Regulation (EEC) No 1079 /77 , to improve the milk quality in Ireland and Northern Ireland, taking into account the seasonal character of milk production and the strong export tradition of these areas ; Whereas the trend on the market situation is such that the rate of the levy for the 1991 /92 milk year should be maintained at 1 ,5 % of the target price for milk, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1079/77 (4 ), as last amended by Regulation (EEC) No 3660 / 90 ( 5 ), introduced a co-responsibility levy to apply until the end of the 1990/ 91 milk year and covering , in principle , all milk supplied to dairies and certain sales of milk products at the farm; Whereas the object of that levy was to achieve better balance on the market for milk by establishing a more direct link between production and the possibilities of disposing ofmilk products , in view of the importance of the public interests involved; whereas the data and forecasts at present available show that the abovementioned objectives will probably not be attained before the end of the period laid down; whereas the application of that Regulation should therefore be extended for the 1991 / 92 milk year; Whereas the Council must amend Council Directive 75 / 268 /EEC of 28 April 1975 on mountain- and hill-farming and farming in certain less-favoured areas (*), as last amended by Regulation (EEC) No 797/ 85 ( 7 ), in order to include the less-favoured areas of the territory of the former German Democratic Republic ; whereas pending this amendment, the areas proposed as being less-favoured by the Federal Republic of Germany to the Commission should be considered as such on a transitional basis ; whereas the Decision taken by the Council will apply as from the beginning of the 1991 /92 marketing year to the producers concerned, who will be liable where appropriate to pay the co-responsibility levy as from 17 June 1991 ; Article 1 Regulation (EEC) No 1079 /77 shall be amended as follows: 1 . In Article 1 : (a) in paragraph 1 , the terms 'and 1990/ 1991 ' shall be replaced by ', 1990/ 1991 and 1991 / 1992'; (b ) the following subparagraph shall be added to paragraph 3 : 'With regard to the territory of the former German Democratic Republic the areas proposed as being less-favoured by the Federal Republic of Germany for the purposes of amendment by the Council of Article 3 (4) and (5 ) of Directive 75 /268 /EEC shall be so considered . The Council Decision shall apply to the producers concerned with effect from the beginning of the 1991 /92 milk year;'. 2 . In Article 2 , the following paragraph shall be added: '13 . With regard to the 1991 /92 milk year the levy shall be fixed at 1,5 % of the target price for milk.'. 3 . In Article 4 (2), the following shall be added as a fourth indent: '  the improvement of the quality ofmilk in Ireland and Northern Ireland.'. ( ») OJ No C 104 , 19 . 4 . 1991 , p. 55. ( 2 ) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 25 April 1991 (not yet published in the Official Journal). ( 4 ) OJ No L 131 , 26 . 5 . 1977, p. 6 . Article 2 This Regulation Shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1991 /92 milk year. ( 5 ) OJ No L 362 , 27 . 12. 1990 , p . 44. (*) OJ No L 128 , 19 . 5 . 1975 , p. 1 . H OJ No L 93 , 30 . 3 . 1985 , p. 1 . No L 150/24 Official Journal of the European Communities 15 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY